DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant’s claim amendments taken with the arguments presented in the Response filed 04/08/2021 are persuasive in overcoming the applied prior art rejections and place the claims in condition for allowance.  The Applicant has demonstrated using the examples taught in the instant specification that the inventive examples of Sano will not satisfy the limitations of the Applicant’s claim 1 that recite the requisite surface presence ratio and amount of magnetic body in the toner particle.  Inventive Examples 7, 10 and 18 all possess values outside of the surface presence ratio (see Table 3) and produce inferior results to the remaining Inventive Examples, all of which possess surface presence ratios within the recited range (see Table 4).  Specifically, Inventive Example 7 is comparative with Inventive Example 5, except Example 7 has 20 parts of the magnetic body while Example 5 has 25 parts.  Despite this small difference, Example 5 performs better in Evaluations 2, 3 and 5 (see Table 4).  Inventive Example 10 is compares to Inventive Example 9 except Example 10 has 100 parts of the magnetic body while Example 9 has 90 parts.  Despite this small difference Example 10 performs worse in Evaluations 2, 3 and 4 (see Table 4).  Therefore, none of the inventive examples of Sano could be expected to satisfy the limitations of the Applicant’s claim 1 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/19/2021